DETAILED ACTION
This communication is responsive to the Final Amendment filed on 08/18/2022.
Claims 1, 5, 9, 12, 16, and 19 were canceled.
Claims 1, 8, and 15 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Consideration Pilot Program 2.0
Applicant's request for entry into AFCP 2.0 filed on 08/18/2022 is acknowledged and recorded. See the attached form PTO 2323.

Response to Arguments
Referring to claim rejections under 35 U.S.C. 101 as being abstract idea, the Applicant’s arguments to the claim amendments in claims 1, 8, and 15 (see Remarks, pages 10-13) have been considered and are persuasive.  Therefore, the rejections have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims have been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20 are allowable (re-numbered as 1-14) because of following reasons:
A/ In view of the Applicant’s arguments: (see Remarks, pages 10-13), filed 08/18/2022; and 
B/ Overcome of the prior art(s) made of record: (as indicated in the office action mailed on 03/30/2022)
Regarding independent claims 1, 8, and 15, the prior art of record, singularly or in
combination, does/do not teach/disclose/suggest the combined limitations as considered a whole including: a/ “based at least in part on the transaction data, generating, via a processor, a structure graph of the plurality of transactions having the first data type, wherein the structure graph is a data structure comprising: a plurality of structure vertices of the data structure, each of the set of structure vertices representing  an item type of items of the plurality of transactions forms a structure vertex; a plurality of structure edges of the data structure, each of the plurality of structure edges (i) extend between pairs of structure vertices of the plurality of structure vertices2 (ii) are based on transactions having a common entity of the plurality of entities, and (iii) have a structure weight;” b/ “based on the structure graph and the attribute data, generating, via the processor, a structure-attribute graph including the plurality of structure vertices of the structure graph, the plurality of structure edges of the structure graph, and at least a plurality of attribute 2vertices, each of the plurality of the plurality of vertices representing a particular attribute of a particular one of the plurality of structure vertices;” and c/ “generating a unified neighborhood matrix of the structure-attribute graph, wherein the
unified neighborhood matrix is based on a probability of moving, in a random walk through the structure-attribute graph, from one vertex to another vertex in a single step; and based on the unified neighborhood matrix of the structure-attribute graph, partitioning the structure graph into a plurality of groups, each of the plurality of groups being based at least in part on the one or more commonalities between the one or more attributes of each of the plurality of structure vertices.” These limitations are disclosed/defined in the Applicant’s Drawings (Figs. 3-5), and Specification (pars. [0017-19], [0021-31] and [0036-38])
The above indicated limitations combine together with the other limitations of the independent claims 1, 8, and 15 are novel and non-obvious over the prior art of record. The dependent claims 3-4, 6-7, 10-11, 13-14, 17-18, and 20, being definite, enabled by the specification, and further limiting to the independent claims 1, 8, and 15 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169